Name: 2013/550/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the European Union general budget for the financial year 2011, Section IX Ã¢  European Data Protection Supervisor
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/136 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the European Union general budget for the financial year 2011, Section IX  European Data Protection Supervisor (2013/550/EU) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0232/2012) (2),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2011, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165 and 166 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0095/2013), 1. Grants the European Data Protection Supervisor discharge in respect of the implementation of its budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 344, 12.11.2012, p. 1. (4) OJ C 348, 14.11.2012, p. 130. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of the Decision on discharge for implementation of the European Union general budget for the financial year 2011, Section IX  European Data Protection Supervisor THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2011 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2011 (COM(2012) 436  C7-0232/2012) (2),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2011, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2011 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165 and 166 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0095/2013), 1. Welcomes the conclusion of the Court of Auditors that the payments as a whole for the year ended on 31 December 2011 for administrative and other expenditure of the European Data Protection Supervisor (the Supervisor) were free from material error and that the examined supervisory and control systems for administrative and other expenditure were effective; 2. Notes with satisfaction that in its 2011 annual report, the Court of Auditors observed that no significant weaknesses had been identified in respect to the audited topics related to the human resources and procurement for the Supervisor; 3. Endorses the Court of Auditors recommendations and advises the Supervisor to request that all employees submit documents confirming their civil status on a regular basis, ideally annually, and to put in place a system for the timely monitoring of these documents; 4. Welcomes the progress noted by the Court of Auditors regarding better management of allowances and the finding that the measures taken were effective; welcomes the fact that the Supervisor intends to continue to improve its system for timely monitoring and control; 5. Acknowledges that the Court of Auditors audit has shown that the measures taken by the Supervisor in 2010 to improve the management of allowances were effective; asks the Supervisor to continue to monitor and improve its performance levels; 6. Notes that in 2011, the Supervisor had a total of EUR 7 564 137 in commitment appropriations (EUR 7 104 351 in 2010) and that the implementation rate of those appropriations was 89,31 % (82,73 % in 2010); finds this a positive development but calls for further efforts to improve the implementation rate and for the changes made to be monitored; expects engagement to exceed 90 % next year; 7. Stresses that the Supervisors budget is purely administrative; notes that the implementation rate of expenditure on persons working with the institution is 75,63 % (Title 1) and that the expenditure on buildings, furniture, equipment and miscellaneous operating expenditure is 73,38 % (Title 2); notes that after the full payment of the expenses in both titles, the implementation rate in 2011 was set at 85,03 %; 8. Calls on the Supervisor to draft the annual budget so that it corresponds better to the Supervisors needs; calls on the Supervisor to improve the implementation of its annual budget; 9. Reiterates the request to be informed of the results of the 2010 establishment plan and to have information on action taken included in the next annual activity report following Parliaments recommendations; 10. Welcomes the Supervisors inspection report on 13 Brussels-based Union institutions and bodies verifying that the public is informed about video-surveillance in an effective and comprehensive manner by Union institutions and bodies; suggests the exchange of that information and best practices with the national data protection authorities; 11. Invites the Supervisor to put the unused rate of the interpretation services requested during that year in the next annual activity report; 12. Hopes that the system to define key performance indicators and the benchmarking system plan set in 2012 is already fully operational; expects the annual activity report next year to assess in detail the improvements achieved by that system; 13. Calls for information on the follow up of the recommendations which are set forth in Parliaments discharge resolutions; 14. Calls on the Supervisor to include an exhaustive table of all the human resources at the Supervisors disposal, broken down by category, grade, sex, participation in professional training and nationality in the next annual activity report; welcomes the information provided in the annual report on training; 15. Generally invites the Court of Auditors to further focus on auditing the sound financial management of the Supervisor, namely the economy, efficiency and effectiveness with which the Supervisor has used its appropriations in carrying out its responsibilities. (1) OJ L 68, 15.3.2011. (2) OJ C 348, 14.11.2012, p. 1. (3) OJ C 344, 12.11.2012, p. 1. (4) OJ C 348, 14.11.2012, p. 130. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1.